 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA, and                     No. 2:08-cv-2556 MCE DB
      CALIFORNIA DEPARTMENT OF
12    TOXIC SUBSTANCES CONTROL,
13                       Plaintiffs,                    ORDER
14           v.
15    STERLING CENTRECORP INC.,
      STEPHEN P. ELDER and ELDER
16    DEVELOPMENT, INC.,
17                       Defendants.
18

19          On February 14, 2020, plaintiff/judgment creditor United States of America filed a notice

20   of request to file documents under seal. (ECF No. 355.) The documents are related to the parties’

21   pending discovery dispute. In evaluating requests to seal, the court starts “‘with a strong

22   presumption in favor of access to court records.’” Ctr. for Auto Safety v. Chrysler Grp., LLC,

23   809 F.3d 1092, 1096 (9th Cir. 2016) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

24   1122, 1135 (9th Cir. 2003)). “The presumption of access is ‘based on the need for federal courts,

25   although independent – indeed, particularly because they are independent – to have a measure of

26   accountability and for the public to have confidence in the administration of justice.’” Id.

27   (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)). A request to seal material

28   must normally meet the high threshold of showing that “compelling reasons” support secrecy. Id.
                                                       1
 1   (citing Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)).

 2   However, where the material is, at most, “tangentially related to the merits of a case,” the request

 3   to seal may be granted on a showing of “good cause.” Id. at 1097-1101. Moreover, Local Rule

 4   141(b) requires, in relevant part, that a “‘Request to Seal Documents’ shall set forth the statutory

 5   or other authority for sealing, the requested duration, the identity, by name or category, of persons

 6   permitted access to the documents, and all other relevant information.”

 7           Here, the material sought to be filed under seal is at most only tangentially related to the

 8   merits of the case. Indeed, judgment has already been entered in plaintiff’s favor. Moreover,

 9   plaintiff’s brief establishes good cause for filing the documents under seal. In this regard, the

10   documents concern defendants’ private financial information—disclosure of which would put

11   defendants at a competitive disadvantage in relation to other private companies.

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. Plaintiff’s February 14, 2020 notice of request to seal (ECF No. 355) is granted; and

14           2. The Clerk of the Court shall file under seal an unredacted version of the Joint

15   Statement of Discovery Disagreement that includes Exhibits 2-7, 10, D and E.1

16   Dated: February 20, 2020

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\USvSterling2556.seal.grnt.ord
24

25

26
27
     1
      Counsel for plaintiff shall contact the Clerk of the Court to provide the documents to be filed
28   under seal.
                                                        2
